Title: To John Adams from C. W. F. Dumas, 11 July 1783
From: Dumas, C. W. F.
To: Adams, John


          Monsieur,
            La haie 11e. Juillet 1783.
          En réponse à l’honorée vôtre du 26 Juin, j’ai déjà eu l’honneur de vous rendre compte dans une précédente, qui, j’espere, vous est parvenue, de l’Echange des ratifications. Voici copie de ma note sur ce sujet, concertée avec nos amis, & approuvée par eux, com̃e conforme à l’usage en tel cas; & de la résolution dont, à ma requisition, copie m’a été envoyée du Greffe depuis peu de jours.
          Voici une Lettre que je suppose d’Amérique. Puisse le contenu vous dédom̃ager amplement de l’ennui que vous causent les Sorcieres, en attendant que leur ami aux pieds fourchu les emporte.
          Mr. Van Berckel a fait voile le 26 du passé avec son Escadre de 3 Vaisseaux de guerre & un Brig; & vraisemblablement ils sont plus près de l’Amerique à present que de l’Europe.
          Mr. Votre fils est en compagnie des Dames que vous lui avez recom̃andées, & vous assure de ses respects avec ma famille.
          J’ai exécuté les com̃issions de Mr. Storer & aurai l’honneur de lui écrire la semaine prochaine.
          Nos Amis, toujours in high Spirits, depuis huit jours absents, reviendront la semaine prochaine.
          On a découvert ici le nid du Ouderwetse patriot & du Post na den Nederrhyn. Le Libraire & l’Imprimeur, qui n’ont peut-être pas 3000 sols ensemble, ont payé chacun 3000 florins d’Amende, pour racheter leur fustigation; & l’Auteur s’est sauvé en poste à Cleves.
          J’ai été remercier ces Dames & Mr. Boylston, de la bonté qu’elles ont eue de se charger d’une boete que vous avez bien voulu, Monsieur, leur remettre de la part de notre Cousin Baron pour Made. Dumas, qui est sensible com̃e elle le doit à cette faveur.
          Je suis avec grand respect, De Votre Excellence / le très-humble & très-obéis / sant serviteur
          C.w.f. Dumas
          
          Translation
          Sir
            The Hague, 11 July 1783
          In response to your esteemed letter of 26 June, I already have had the honor in a previous letter, which I hope that you received, of rendering you an account of the exchange of the ratifications. Here is a copy of my note on the subject, concerted with our friends and approved by them, as conforming to the usage in such an instance, and a copy of the resolution, which was sent to me by the greffier a few days ago at my request.1
          Here is a letter that I suppose is from America.2 May the contents compensate amply for the troubles that the witches caused you, while waiting for their friend with the cloven hooves to carry them away.
          Mr. Van Berckel sailed on the 26th of last month with his squadron of three warships and a brig, and they are likely by now closer to America than Europe.3
          Your son is in the company of the ladies whom you recommended to him, and he sends you his respects, as does my family.
          I executed the commissions of Mr. Storer and will have the honor of writing him next week.
          Our friends, always in high Spirits, have been gone for eight days and will return next week.4
          The nest of the Ouderwetse Patriot and of the Post naar den Neder-Rhyn was discovered here. The bookseller and the printer, who do not have perhaps 3,000 sols between them, each had to pay a fine of f3,000 to buy their way out of a beating, and the writer fled by post to Cleves.5
          I thanked the ladies and Mr. Boylston for the kindness that they showed in carrying the box that you sent with them from our cousin the baron to Madame Dumas, who is thankful, as she should be, for this favor.6
          I am with great respect, your excellency’s very humble and very obedient servant
          C.w.f. Dumas
        